Citation Nr: 1828017	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-24 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an earlier effective date for the grant of service connection for an acquired psychiatric disability, claimed as anxiety, currently effective December 19, 2011. 

2.  Entitlement to an earlier effective date for entitlement to total disability due to individual unemployment (TDIU), currently effective December 19, 2011. 

3.  Entitlement to an earlier effective date for entitlement to Dependent's Educational Assistance under 38 U.S.C. chapter 35, currently effective December 19, 2011. 

4.  Entitlement to an earlier effective date for the grant of service connection for a right knee disability, currently effective February 29, 2012. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to November 1969.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and March 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

A hearing was held before the undersigned in April 2017.  A transcript of the hearing is of record.  

The issue of service connection for a stomach disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran did not file a timely notice of disagreement and VA did not actually or constructively receive new and material evidence within a year following the initial denial for an acquired psychiatric disorder in a March 2008 rating decision; he next filed an informal claim for anxiety on December 19, 2011, followed by a formal claim in March 2012.  

2.  From December 19, 2011, but not before, the Veteran met the schedular criteria for TDIU and his service-connected disabilities were shown to cause him to be unable to secure or follow a substantially gainful occupation.

3.  The Veteran met basic eligibility for DEA on December 19, 2011; he did not have a permanent and total service-connected disability or disabilities, to include entitlement to TDIU, prior to that date.

4.  The Veteran did not file a timely notice of disagreement and VA did not actually or constructively receive evidence within a year following the initial denial for a right knee disability in a March 2008 rating decision; and he next filed an informal claim for a right knee disability on February 29, 2012, followed by a formal claim in March 2012.   

5.  An unappealed January 2004 rating decision denied a claim for service connection for a stomach condition which was originally denied in a June 1976 rating decision.  

6.  Following the January 2004 rating decision, the Veteran did not timely appeal the decision and documentation constituting new and material evidence was not actually or constructively received within the one-year appeal period.

7.  Additional evidence received since the January 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a stomach disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to December 19, 2011 for the award of service connection for an acquired psychiatric disorder have not been met.  38 U.S.C. § 5110(b)(2) (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).

2.  The criteria for an effective date prior to December 19, 2011, for the award of a TDIU have not been met.  38 U.S.C. § 5110(b)(2); 38 C.F.R. §§ 3.400, 4.16.

3.  The criteria for an effective date prior to December 19, 2011, for the award of basic eligibility for Dependents' Educational Assistance benefits have not been met.  38 U.S.C. §§ 3500, 3501, 3510; 38 C.F.R. § 21.3021.

4.  The January 2004 rating decision denying service connection for a stomach condition is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for stomach disability.  38 U.S.C. § 5108; 38 C.F.R. §§ 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
Applicable Facts, Legal Standards, and Analysis 

	Earlier Effective Dates

The Veteran claims he is entitled to earlier effective dates for service connection for anxiety, TDIU, DEA benefits, and a right knee disability.  

Except as otherwise provided, the effective date of an evaluation and award for pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  See 38 C.F.R.                    §§ 3.400(b)(2)(i), 3.400(o)(2). 

In this case, the Veteran has argued entitlement to an earlier effective date for a grant of service connection for anxiety, a right knee, TDIU, and Chapter 35 benefits.  

First, with regard to the appropriate regulations to apply when determining an effective date for the award of service connection for anxiety disorder and a right knee, if a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400 (b)(2).  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claims were received by VA prior to that date, the former regulations apply, as provided below.

"Claim" is defined as a formal or informal communication, in writing, requesting a determination of entitlement, or evidencing a belief in entitlement to a benefit and VA is required to identify and act on informal claims for benefits.  38 C.F.R. §§ 3.1(p), 3.155(a); see also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Pursuant to 38 C.F.R. § 3.155, any communication or action indicating intent to apply for one or more VA benefits, including statements from a veteran's duly authorized representative, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).

The effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400. Such a determination will be made on the basis of facts found.  38 C.F.R. § 3.400(a). 

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

The Board notes that basic eligibility for Chapter 35 benefits is established in one of several ways, including if the evidence shows you currently have a total service-connected disability, permanent in nature.  38 U.S.C. § 3501(a)(1)(A); 38 C.F.R.    § 21.3021. 

The Veteran originally filed a claim for service connection for posttraumatic stress disorder (PTSD) and a right knee disability in August 2007.  He was denied service connection for both claimed conditions in March 2008.  He did not file a timely notice of disagreement or submit new evidence within a year of the rating decision and it became final.  

In correspondence received December 19, 2011 from the Veteran, he indicated that he was re-applying for 100 percent disability for, among other things, PTSD (the remaining claims are not at issue herein).  The Veteran alleged that his paperwork was only late due to the "overwhelming paperwork" required by the VA and lack of assistance in helping him complete the form on time.  In correspondence of February 29, 2012, the Veteran alleged that he injured his right knee in service when involved in a motorcycle accident.  

In a November 2012 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran noted that he worked for himself making promotional videos.  That he last worked full time in August 1987, and that the highest gross earnings he had made per month had been $1000.00.   

In July 2014 correspondence from the Veteran, he argued that he is entitled to an effective date prior to December 19, 2011 for anxiety and TDIU as there was nowhere else for him to get support for his war-related challenges.  Further, the VA knew about his acquired psychiatric disability in 1983 as he sought treatment at the Allen Park VA hospital.  In addition, he argued he had not been able to keep a job for the previous 20 years.  The Veteran continued, arguing that having to file bankruptcy, being exposed to Agent Orange, having not been offered more assistance in 1974 at the VA hospital (namely by not filing a claim on his behalf), having a stroke which now makes him more prone to another stroke, unjust laws, and insufficient financial compensation from the VA that does not compensate for the time he suffered and was unemployed after Vietnam; all of which are reasons as to why he should be entitled to an effective date prior to December 19, 2011.  The Veteran also argued that he had filed a claim in August 2007 for PTSD and a right knee condition and he should be entitled to an effective date in line with that claim.  

At the Board hearing in April 2017, the Veteran testified that he has experienced symptoms related to an acquired psychiatric disability since leaving service.  The Veteran also testified that in March 2008 he was denied service connection for PTSD and a right knee, he attempted to appeal the matter but was two weeks late in submitting the notice of disagreement and his appeal was denied.  He also testified that he did not submit any new evidence with the notice of disagreement allegedly filed in 2009.  

As previously outlined, the RO found in a March 2013 decision that the Veteran was entitled to service connection for anxiety, TDIU, and Chapter 35 benefits from December 19, 2011, and service connection for a right knee disability from February 29, 2012.  

	Anxiety Disorder

Initially, the Board finds that an effective date earlier than December 19, 2011 for service-connection for anxiety disorder is not warranted.  The proper effective date for a claim of service connection is the date in which the claim was filed or the date upon which the disability arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.  Or, if the claim is filed within a year of the veteran's separation from service, the effective date may be the day after the veteran's discharge from service.  Id.  

In the present situation, the Veteran did not file a claim within a year of separation from service in November 1969.  While he has consistently presented lay evidence, medical evidence, and testified to the fact that he has had symptoms of a mental health disability since service, he did not file a claim within a year and therefore, the day after his separation from service is not the proper effective date for the award of service connection for anxiety.  

Moreover, the Veteran had applied for service-connection for posttraumatic stress disorder (PTSD) in August 2007.  The Veteran was denied service connection in a March 2008 rating decision for PTSD due to a lack of diagnosis meeting all the necessary criteria.  The record does not indicate that the Veteran submitted any new evidence within a year of that rating decision, nor did the Veteran submit a timely notice of disagreement, which he has himself acknowledged.  As such, that decision became final.  

The Board acknowledges the Veteran's argument that he filed a notice of disagreement with the March 2008 rating decision a few weeks late because of difficulty with the paperwork.  However, the record does not reflect any communication was filed that could be construed as either a late notice of disagreement with the March 2008 rating decision or an informal claim of service connection for a psychiatric disorder between the date of the March 2008 decision and the receipt of his December 19, 2011 informal claim for benefits.   

As such, the effective date upon which the Veteran's current service-connected anxiety disorder is based is appropriate.  An informal claim was filed on December 19, 2011, and a formal claim, VA Form 21-526EZ, was filed within a year of receipt of the informal claim, in March 2012.  The medical evidence reflects that at the time of the filing, the Veteran did have an anxiety disorder.  Therefore, the proper effective date pursuant to 38 C.F.R. §§ 3.155(a) and 3.400 is the date of receipt of the informal claim, December 19, 2011.  

The Veteran has submitted a prior Board decision in which the veteran had been granted an earlier effective date for his acquired psychiatric disorder.  However, Board decisions are not precedential and "previously issued Board decisions will be considered binding only with regard to the specific case decided."  38 C.F.R.              § 20.1303.  "Each case presented to the Board will be decided on the basis of the individual facts of the case."  Id.  Nonetheless, the Board has reviewed the submitted prior Board decision and observes that the effective date at question was after the claim had already been filed and hinged on the date of the medical evaluation of symptomatology.  In the case at hand, however, the Veteran is arguing that he should be assigned a date prior to his filing the informal claims for service connection for anxiety and a right knee disorder, as well as entitlement to TDIU and Chapter 35 benefits.  The Board refers to the wording of 38 C.F.R. §3.400(b)(2)(i), which says, in pertinent part, that the effective date for a claim of direct service connection is the date of receipt of claim or date entitlement arose, whichever is later.  The prior Board decision and the present case are based on two different factual premises and the prior Board decision does not impact the Board's decision herein.  

	TDIU 

The Board finds that an effective date earlier than December 19, 2011 for TDIU is also not warranted.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

All cases where a Veteran does not meet the schedular criteria but is unemployable by reason of service-connected disabilities should be submitted to the Director, Compensation Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

There are three determinations that the Board must make to determine the proper effective date for TDIU.  First, the date that VA received the Veteran's claim.  Second, the date that the percentage requirements for § 4.16(a) were met.  Third, the date that the Veteran's service-connected disability or disabilities rendered him unable to secure and follow a substantially gainful occupation; i.e., the date that his service-connected disabilities or disability rendered him unemployable.

Prior to the grant of service connection for anxiety, the Veteran did not meet the schedular criteria for TDIU pursuant to 38 C.F.R. § 4.16(a).  After the award of 70 percent for anxiety, effective December 19, 2011, the Veteran met the schedular criteria set forth in 38 C.F.R. § 4.16(a).  The Board has determined above that December 19, 2011 is the appropriate effective date the award of service connection for anxiety disorder.  

In this case, the Veteran's claim for a TDIU was predicated on the claim for an acquired psychiatric disability, claimed as anxiety.  He has alleged that he was unable to work due to his irritability and VA medical records reflect interpersonal issues which hindered consistent employment.  However, as the award of a TDIU is based on the level of severity of his anxiety, the date of receipt of the underlying claim of service connection for anxiety is the earliest date the claim arose, and thus this date is the earliest possible effective date as per the regulations. Id. 

The Board has considered whether there are any other claims that could be construed as claims for a TDIU prior to December 19, 2011.  See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009) (finding that a TDIU claim is part and parcel of an appeal of an assigned rating where evidence of unemployability is submitted).  A review of the record reflects that prior to December 19, 2011, the Veteran had claims pending for several disabilities, including for diabetes, ischemic heart disease, and stroke.  However, although submissions and records in relation to these claims discuss the Veteran's disability symptoms, they do not indicate or allege that he was unemployable from these disabilities.  As such, the record does not contain any indication the Veteran sought disability benefits based on unemployability prior to the December 19, 2011 informal claim. 
The Board acknowledges that the Veteran had been unemployed for quite some time before the March 2012 formal claim and December 2011 informal claim.  Specifically, the Veteran notes that his last employment was in August 1987, but that he was unemployable from May 1968.  However, the fact remains that there was no claim for TDIU until the December 19, 2011 correspondence from the Veteran wherein he argues that he is applying for "100% disability."  Accordingly, the Board finds that there was no claim pending prior to December 19, 2011, and that date is the appropriate date of claim for the Veteran's TDIU claim.  Hence, the Board must consider when entitlement to a TDIU arose, and whether it was factually ascertainable within the one year prior to his date of claim of December 19, 2011, that his service-connected disabilities rendered him unemployable.

The Board finds it was not factually ascertainable prior to December 19, 2011, that the Veteran's service-connected disabilities caused him to be unable to secure or follow a substantially gainful occupation, such that entitlement to a TDIU would have been warranted.  Prior to December 19, 2011, the Veteran was service-connected for diabetes as 20 percent disabling, peripheral neuropathy of the bilateral lower extremities, each separately rated as 10 percent disabling, peripheral neuropathy of the bilateral upper extremities, each separately rated as 10 percent disabling, and erectile dysfunction, evaluated as noncompensable.  This gave him a combined rating of 50 percent, and he did not meet the schedular criteria for TDIU.  Also, it was not factually ascertainable from the evidence within a year prior to December 19, 2011 that the Veteran was unemployable due to the above noted service-connected disabilities.  Hence, referral of TDIU on an extraschedular basis was not warranted prior to December 19, 2011. 

As such, the Board concludes that the earliest effective date available to the Veteran for the award of TDIU benefits is December 19, 2011, when he filed his informal claim of service connection for a psychiatric disorder and sought "100% disability."  

	DEA Benefits

The Board also notes that in the instant case, the effective date for the award of Chapter 35 DEA benefits is December 19, 2011, the same date as the award of TDIU.  As discussed above, the Board finds that the Veteran is not entitled to an earlier effective date for the award of TDIU.  Chapter 35 benefits may not be awarded prior to the effective date of an award of a permanent and total disability rating.  Therefore, the Veteran is not entitled to an effective date earlier than December 19, 2011, for entitlement to Chapter 35 benefits.  38 U.S.C. §§ 3501, 3510. 

	Right Knee

Finally, the Veteran argues he is entitled to an earlier effective date, prior to February 29, 2012, for the award of service connection for a right knee disability.  As noted above, the proper effective date for a claim of service connection is the date in which the claim was filed or the date upon which the disability arose, whichever is later.  Or, if filed within a year of the veteran's separation from service, the effective date may be the day after the veteran's discharge from service.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(b)(2).

The Veteran left service in November 1969 and did not file a claim for a right knee disability within one year.  Therefore, the day following his separation from service is not the appropriate effective date.  

Moreover, the Veteran filed a claim for a right knee disability in August 2007 and was denied in March 2008.  As the Veteran did not timely file a notice of disagreement or submit new evidence within a year, that decision became final.  Therefore, an effective date pursuant to the filing of that claim is also not appropriate and he could not be entitled to an effective date prior to the date of the final March 2008 rating decision.  

The Veteran submitted correspondence on February 29, 2012 regarding the right knee, which the RO construed as an informal claim.  In March 2012, the Veteran filed his VA Form 21-526EZ, wherein he claimed service connection for a right knee disability.  At the time of the filing, the medical evidence indicated that the Veteran had a right knee disability.  As such, the proper effective date pursuant to 38 C.F.R. §§ 3.155(a) and 3.400 is the date of receipt of the informal claim, February 29, 2012.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims, and entitlement to an effective date earlier than December 19, 2011, for the award of service connection for anxiety disorder, TDIU, and DEA benefits is not warranted; and entitlement to an effective date earlier than February 29, 2012 for the award of service connection for a right knee disability is also not warranted.  Therefore, the claims for earlier effective dates must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	New and Material Evidence 

A claim for service connection for a stomach condition was originally denied in a June 1976 rating decision based on a finding that there was no evidence of a stomach condition upon VA examination.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.

In May 2003, the Veteran filed a petition to reopen a claim of service connection for digestive disorder, to include as secondary to service-connected diabetes.  A January 2004 rating decision denied the claim, finding the condition was not related to the Veteran's service or his service-connected diabetes and that the only diagnosis was diarrhea by history.  The Veteran did not appeal the decision, nor did VA actually or constructively receive any new and material evidence within a year following notification.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302, 20.1103.  Hence, the decision became final.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

Regardless of the RO's determination as to whether new and material evidence has been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Justus, 3 Vet. App. at 513.

The Board finds that the Veteran has submitted new and material evidence regarding his claimed stomach condition since the January 2004 rating decision denying service connection.  At the time of the January 2004 rating decision, the record included medical evidence from Dr. M.H.E. reflecting treatment for stomach issues, lay evidence from the Veteran's family and friends noting a noticeable increase in stomach problems, a medical statement from Dr. J.L. showing a normal upper gastrointestinal examination, and an October 2003 VA examination that found the Veteran had diarrhea by history that was secondary to lactose intolerance and Zocor and was not a complication of diabetes.    

New evidence has been submitted or received since the January 2004 rating decision.  

In a May 2010 VA record, there is notation of the presence of a stomach ulcer.  VA treatment notes also show in October 2012 complaints of abdominal pain upon urinating.  Statements from the Veteran and testimony provided by him at the April 2017 hearing indicate that he has been continuously experiencing stomach related symptoms since his discharge from service.  Therefore, the Board finds that these new records relate to an unestablished fact necessary to substantiate the claim and could reasonably substantiate the claim if it were to be reopened.  These records are new in that they were not of record at the time or within a year of the last final rating decision, and they are material in the sense that they relate to a previously unestablished fact necessary to substantiate the claim, the existence of a present disability and continuity of symptomatology since service, and they raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).   

Accordingly, the standards under 3.156(a) are met and the Veteran's claim for service connection for a stomach disability is reopened.  Shade, 24 Vet. App. at 110 (2010).





ORDER

Entitlement to an effective date prior to December 19, 2011 for the award of service connection for anxiety disorder is denied.

Entitlement to an effective date prior to December 19, 2011 for the award of TDIU is denied.

Entitlement to an effective date prior to December 19, 2011 for the award of chapter 35 benefits is denied.

Entitlement to an effective date prior to February 29, 2012 for the award of service connection for a right knee disability is denied.

As new and material evidence has been received to reopen the claim of entitlement to service connection for a stomach disability, the appeal is granted to this extent only.


REMAND

Having reopened the Veteran's claim for a stomach disability, the Board must now determine whether the claim may be granted on the merits.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159. 

First, the Veteran has alleged that he received VA medical treatment dating back to 1976 for his stomach condition at the Allen Park VA center.  Part of the VA's duty to assist is to obtain VA medical records or include a formal finding of unavailability.  The record reflects that in June 2011, the RO sent a request for those records but there is no response of record indicating the status of that records request.  Therefore, upon remand, the AOJ should re-request those records.  
As indicated above and in the Veteran's testimony in April 2017, he has continuously sought treatment for a stomach condition since leaving service.  VA treatment records also reflect a current stomach condition.  Further, his last VA examination for a stomach condition was in October 2003.  Therefore, on remand the Veteran should be afforded a VA examination to determine the nature and etiology of any stomach condition.  VA is obligated to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to decide the claims.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's current diagnoses of a stomach ulcer, as well as his reports of a continuity of symptomatology satisfy the low threshold requirement for evidence that the claimed disability may be related to service.  Id.  The Board finds that there is insufficient evidence to determine whether the Veteran's current stomach disability is related to service, warranting a VA examination.  Id.    

Of note, in correspondence of September 2013 and during the Board hearing in April 2017, the Veteran indicated that he believed his stomach conditions may also be related to his service-connected acquired psychiatric disability.  The Veteran, as a layperson, is not qualified to opine on this question.  However, upon remand and VA examination, the examining clinician should provide an opinion on this question.  

The record also reflects that the Veteran receives VA treatment for his stomach disability.  The most recent VA records that have been associated with the claims file are from October 2014.  Thus, updated VA records should also be obtained on remand.  Further, according to the Veteran's testimony, he has sought private treatment in the past for his stomach condition.  Therefore, on remand, he should also be requested to identify if he has sought any additional private treatment and depending on his response, those records should also be obtained.  
Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified private treatment records for the Veteran's claimed stomach condition.

2.  Obtain the Veteran's VA treatment records from October 2014 to the present.  In addition, re-request VA medical records beginning in about 1976.  

3.  If VA attempts to obtain any outstanding records in conjunction with items 1 and 2 which are unavailable, provide the Veteran with notice in accordance with 38 C.F.R. § 3.159. 

4.  After completion of the development requested in items 1 through 3, schedule the Veteran for a VA examination to determine the nature and etiology of any current stomach disability.  The entire claims file should be made available to the examiner in conjunction with the examination.  All tests deemed necessary should be performed and all findings should be reported in detail. 

The examiner is asked to identify any gastrointestinal diagnoses the Veteran has had during the appeal period (since January 2010).  

Then, the examiner must provide an opinion as to the following questions:

a) Is it at least as likely as not (50 percent or greater) that any of the Veteran's current gastrointestinal disabilities were incurred in or related to service?

In providing this opinion, the examiner should consider and discuss the Veteran's statements regarding continuity of symptomatology since service.  

b) If the answer to (a) is that it is less likely than not, then is it at least as likely as not (50 percent or better probability) that any gastrointestinal disability is caused or aggravated by (where aggravation is any increase in severity beyond the natural progress of the disability) any of his service-connected disabilities, to include anxiety disorder or medications taken for the conditions? 

A complete rationale for all opinions must be provided, to include consideration of the arguments, lay, and medical evidence previously submitted by the Veteran.  If the clinician cannot provide a requested opinion without resorting to speculation, it must be so stated, and the clinician must provide the reasons why an opinion would require speculation.  The clinician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the clinician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner is unable to provide an opinion without resorting to speculation, an explanation as to why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered should be provided.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal (with consideration of any evidence added to the record).  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


